Citation Nr: 1643849	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  07-34 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to November 1982 and from September 1989 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously before the Board in March 2011, at which time the Board assumed jurisdiction over the issue of entitlement to TDIU, which was inferred based upon evidence submitted in conjunction with the left knee and ankle rating claims then on appeal.  See Rice v. Shinseki, 22 Vet. App. 124 (1996).  The Board remanded the TDIU claim and the other claims on appeal for additional evidentiary development.  In November 2014, the Board decided the other claims on appeal but, again, remanded the TDIU claim for additional development.  All requested development has been completed and the TDIU claim has been returned to the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected disabilities, alone, do not render him unable to secure and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has asserted that he is unemployable as a result of his service-connected left knee, left ankle, and psychiatric disabilities.  See July 2006 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; see also February 2014 VA Form 21-8940.  

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
 §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran's service-connected disabilities are as follows: residuals of left knee injury and fracture of the proximal left fibula (left knee disability), rated 10 percent disabling from April 1, 2006; residuals of left ankle and foreleg injury with traumatic arthritis (left ankle disability), rated 20 percent disabling from May 8, 2006 and March 1, 2007 (excluding the period for which a temporary total rating was assigned for convalescence following surgery on the left ankle disability); and mood disorder with an anxiety disorder (psychiatric disability), rated 50 percent disabling from May 8, 2006.  

Based on the foregoing, the Veteran's combined service-connected disability rating is 60 percent.  See 38 C.F.R. §§ 4.16 (a), 4.25.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16 (a), are not met.  

However, entitlement to a TDIU, on an extra-schedular basis (pursuant to 38 C.F.R. § 4.16 (b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disabilities.  Id. 

After a careful review of the Veteran's claims file, however, the Board finds the preponderance of the evidence shows that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation, particularly sedentary employment.

The evidence of record establishes that the Veteran attended four years of high school and between one to two years of college where he studied social work, with no additional education or training.  See July 2006 and February 2014 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability; see also June 2012 mental disorders VA examination report.  

The evidence of record reflects that the Veteran retired in January 2007.  He has consistently reported that he stopped working because of his service-connected left knee and ankle disabilities.  See VA examination reports dated March 2008 and June 2012; see also July 2006 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability.

The evidence shows the Veteran worked as a job coach at Dawn of Hope, a developmental health services organization, from May 2003 to February 2005, during which no concessions were made as a result of his disability.  Immediately prior to retiring, the Veteran worked in a warehouse doing light industrial work at Atwork Personnel Services from November 2005 to January 2006.  See September and October 2006 VA Form 21-4192, Request for Employment Information.  The information provided by Atwork Personnel Services shows that, in February 2006, concessions were made for the Veteran, as he advised them he was not able to stand on concrete.  

The medical evidence of record confirms that the Veteran's service-connected left knee and ankle disabilities impact his ability to work, as both the left knee and ankle disabilities are manifested by limited range of motion, decreased endurance, and pain, including with weight-bearing.  The Veteran's left knee and ankle symptoms result in the Veteran having an antalgic gait and requiring a knee and ankle brace, as well as the use of a cane, for walking.  See VA examination reports dated August 2006, March 2008, and June 2012.  As a result, medical professionals have determined that the Veteran's left knee and ankle disabilities prevent, or at a minimum, severely impact his ability to perform certain activities, such as exercise, sports, and, chores.  See e.g., VA examination reports dated August 2006 and March 2008.  Notably, VA clinicians noted that the Veteran's left knee and ankle disabilities result in decreased mobility and endurance, such that he is unable to walk or stand for prolonged periods of time.  See VA examination reports dated March 2008 and June 2012.  

Significantly, the physicians who conducted the March 2008 and June 2012VA examinations noted the Veteran's left knee and ankle disabilities impact his ability work and preclude any employment that requires standing for more than five to 10 minutes or walking between 20 to 100 yards before needing rest; however, they noted that sedentary employment work is possible, although the Veteran may require re-training.  

The evidence does not show that any of the Veteran's service-connected disabilities, including his mood and anxiety disorder, would prevent or significantly impact his ability to be re-trained.  Indeed, the June 2012 VA mental disorders examination reflects that, despite his mood and anxiety disorders, the Veteran has average intellectual functioning, without any evidence of a memory impairment, difficulty understanding complex commands, impairment in thought processes or communication, or difficulty establishing or maintaining effective relationships or adapting to stressful circumstances, including at work.  In fact, the June 2012 VA examiner noted that the Veteran's psychiatric symptoms do not interfere with or contribute appreciably to his occupational and social functioning.  See also June 2014 VA opinion.  In fact, the June 2012 VA examiner noted that, while the Veteran has a long history of occupational impairment due to his knee and ankle disabilities, he has not attempted to accommodate his disabilities with sedentary employment.  

In evaluating this claim, the Board notes the Veteran is retired and currently unemployed and that he may have difficulty finding employment.  Indeed, the Veteran's 60 percent combined rating is recognition that the impairment caused by his service-connected disabilities make it difficult to obtain and keep employment. However, the ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.  

In this case, while the evidence shows the Veteran's service-connected left knee and ankle disabilities prevent him from performing jobs that require manual labor, prolonged walking, standing or other involvement with the lower extremities, the preponderance of the evidence reflects that the Veteran's service-connected disabilities, including his psychiatric disability, do not preclude sedentary employment or other employment that would allow him to take breaks to stretch.  Indeed, given his two years of college education and his continued ability to perform sedentary work, the Board finds the Veteran is likely capable of performing the physical and mental acts required for some form of employment.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevent him from securing and maintaining substantially gainful employment and, as such, his service-connected disabilities do not render him unemployable. 

Under these circumstances, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


